DETAILED ACTION
1.	This office action is a response to amendments submitted on 02/08/2022. Applicant's arguments filed o with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
2. 	Claims 1, 3-10, 12 and 18-20 are presented for examination.  Claims 11 and 13-17 have been withdrawn from consideration.
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190052217 A1) in view of SUZUKI et al. (US 20200028463 A1).
Regarding claim 1, KIM shows (Fig. 1) a motor control system, comprising: 
a motor (20) comprising a plurality of motor phase terminals (U, V, W); 
a plurality of electric control units (i.e. 30 along with 110, 130, 140), electrically connected with the motor (20) and configured to control the motor, wherein the electric control units (i.e. 30 along with 110, 130, 140) are configured to output control signals, respectively (see pars. 33, 44, 62, 67, 75-76); and 
a shorting circuit (i.e. relay 120) connected to between the motor (20) and the electric control units (i.e. 30 along with 110, 130, 140), the shorting circuit configured to short the motor phase terminals in response to receiving none of the control signals from the electric control units (i.e. a relay switch for determining whether the three-phase power is input to the three-phase motor, and a gate driver of the relay switch for amplifying an initial level of a control signal generated by a microcontroller (MCU) to be a predetermined operational level. The MCU 30 may output a control signal on the basis of pieces of received information, see Figures 1-3 and 5, for example S510-S530 and as disclosed on pars. 22, 33, 44, 53, 58-59, 67, 73-77 and claims 1-2),
wherein the shorting circuit is configured not to short the motor phase terminals when receiving at least one of the control signals from at least one of the electric control units (i.e. a relay switch for determining whether the three-phase power is input to the three-phase motor, and a gate driver of the relay switch for amplifying an initial level of a control signal generated by a microcontroller (MCU) to be a predetermined operational level. The MCU 30 may output a control signal on the basis of pieces of received information, see Figures 1-3 and 5, for example S510-S530 and as disclosed on pars. 22, 33, 44, 53, 58-59, 67, 73-77 and claims 1-2).
Hence, the system either perform short circuit or not when is determined the power input “signal command” is input).
	Although KIM shows different control units as part of control unit 100 connected to the motor 20, KIM does not explicitly shows a plurality of electric control units electrically connected with the motor.
SUZUKI shows a plurality of electric control units (i.e. inverters 70 and 80) electrically connected with the motor (12), a shorting circuit (i.e. 50/55) connected to between the motor (12) and the electric control units (i.e. 70/80), the shorting circuit configured to short the motor phase terminals in response to receiving data about a presence or absence of a short-circuit failure of a phase opening switch, which is provided between an inverter and a motor).
Thus, given the teaching of SUZUKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KIM to provide a dual control system of plurality of control units such inverter to be protected in case of a possible failure such a system not receiving the control signals adequately, consequently improving the system reliability.

5.	Claims 3-5, 8-9, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190052217 A1) in view of SUZUKI et al. (US 20200028463 A1) and further in view of CAROBOLANTE (EP 0606746 A1).
Regarding claims 3-5, 8-9, 12 and 18-20, Although KIM and SUZUKI shows a shorting circuit comprising plurality of controllable switches KIM as modified by SUSUKI does not explicitly shows wherein the shorting circuit comprises: 
first switches electrically connected with the electric control units, wherein the first switches are configured to be turned on or off in response to at least one of the control signals output from the electric control units or one or more input signals associated with the control signals; and second switches,  wherein each of the second switches is electrically connected with a respective one of the first switches, and the second switches are configured to be turned on or off in response to the turned on or off of the first switches to selectively short the motor phase terminals, wherein the first switches are configured to be turned on in response to receiving none of the control signals of the electric control units, and the second switches are configured to be turned on in response to the turned on of the first switches so that the motor phase terminals are shorted together through the second switches, wherein the first switches are configured to be turned off in response to receiving at least one of the control signals of the electric control units, and the second switches are configured to be turned off in response to the turned off of the first switches so that the motor phase terminals are not shorted through the second switches, wherein the shorting circuit comprises: junction gate field-effect transistors (JFETs) electrically connected with the electric control units, the JFETs configured to be turned on or off in response to at least one of the control signals of the electric control units or one or more input signals associated with the control signals; and bipolar junction transistors (BJTs) electrically connected with the JFETs, respectively, the BJTs configured to be turned on or off in response to the turned on or off of the JFETs to selectively short the motor phase terminals, wherein the shorting circuit comprises:  a JFET having a first terminal configured to receive at least one of the control signals of the electric control units or an input signal associated with the at least one of the control signals, a second terminal, and a third terminal connected to between one of the motor phase terminals and one of the electric control units; and a BJT having a first terminal connected to the third terminal of the JFET, a second terminal, and a third terminal connected to between the one of the motor terminals and the one of the electric control units, further comprising a voltage supply circuit connected between the electric control units and the first switches of the shorting circuit, the voltage supply circuit configured to supply voltage to the first switches using the control signals so that the voltage supplied using the control signals turns off the first switches not to short the motor phase terminals together, wherein the shorting circuit comprises a plurality of first switches, wherein the first switches are connected between the motor phase terminals, the first switches configured to connect the phase terminals together in response to receiving none of the control signals output from the electric control units so that the motor phase terminals are shorted together, and to be turned off in response to receiving none of the control signals output from the electric control units, further comprising a plurality of power supplies connected between the electric control units and the first switches, and the power supplies are connected with one or more power sources or connected to a respective one of the electric control units to receive power, wherein each of the power supplies is configured to supply a voltage, which is capable of turning off the first switches, to the first switches using the received power in response to a respective one of the control signals output from the electric control units;  further comprising: a plurality of second switches configured to receive a respective one of the control signals from a respective one of the electric control units, and power from one or more power sources or the respective one of the electric control units and to output the power m response to the respective one of the control signals: and a plurality of isolated power supplies, each of the isolated power supplies configured to supply a voltage, which is capable of turning off the first switches, to the first switches using the power received from a respective one of the second switches, wherein a respective one of the isolated power supplies is connected between a respective one of the first switches and the respective one of the second switches.
	However, all these features are merely a matter of design choice and obvious variations of for example CAROBOLANTE which shows a short circuit array (See Fig. 2) comprising a n-channel MOS transistor has its drain connected to a supply voltage Vcc and its source connected to the input or base of a bipolar transistor; by virtue of the N-channel MOS transistor, a base of the bipolar transistor is practically shorted to the collector as soon as the voltage on node N1 climbs over volts above the supply; the gate of the N-channel MOS transistor is connected to the node Nl; when a lower switching transistor is turned on by application of an appropriate input signal to the input terminal, current is allowed to flow from supply Vs through a coil and through the drain-source path of the lower switching transistor; and coil commutation signals can be applied to respective input terminals to control the switching operation of the bipolar transistor and the lower switching transistor (see paragraphs 25-28, and Fig. 2).
	Thus, CAROBOLANTE discloses the claimed invention except for obvious variation such how the switches will behave on a particular time to control current flowing.  It would have been an obvious matter of design choice to provide multiple control patterns to the plurality of switches connected to the control units of  CAROBOLANTE so the switches are configured to be turned on or off in response whether the control signals output from the electric control units are received and to short the motor phase terminals together if not, since the circuit of  CAROBOLANTE appears that the invention would perform equally well with the features shows and disclosed, consequently improving the system reliability and protection. 

6.	Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20190052217 A1) in view of SUZUKI et al. (US 20200028463 A1) in view of CAROBOLANTE (EP 0606746 A1) and further in view of Cameron (US 9548684 B1).
Regarding claims 6, 7 and 10, Although KIM as modified by SUZUKI ad CAROBOLANTE shows a shorting circuit comprising plurality of controllable switches implicitly comprising current directional elements to control current flowing into the phases, KIM as modified by SUZUKI ad CAROBOLANTE does not explicitly shows wherein the shorting circuit further comprises electric components connected with the second switches, respectively, and configured to conduct a current, flowing from the motor through the second switches, in only one direction to form a return path for the current flowing from the motor; wherein the shorting circuit further comprises electric components configured to conduct a current, flowing from the motor through the second switches, in only one direction to form a return path for the current flowing from the motor, wherein the electric components are connected with the second switches in parallel, respectively; wherein the shorting circuit further comprises a diode connected with the BJT in parallel, the diode having first and second terminals, wherein the first terminal of the diode is connected to the third terminals of the JFET and the BJT connected to between the one of the motor phase terminals and the one of the electric control units, and the second terminal of the diode is connected to the second terminal of the BJT.
However, the additional features of these claims are merely variations and obvious modification of for example Cameron that shows a short circuit array (See Figs. 2-6) and a switching unit (insulated-gate bipolar transistor) is connected between windings for a phase A and a ground, and a diode is parallel with a switch and conducts current in the opposite direction of the switch (see column 7, lines 13-56, and figure 2) and connecting a MOSFET to BJT instead of a diode is merely one of several straightforward possibilities from which a skilled person would select, in accordance with circumstances, without the exercise of an inventive skill. Thus, it would have been an obvious matter of design choice to provide electric components connected with the switches, respectively, and configured to conduct a current, flowing from the motor through the second switches, in only one direction to form a return path for the current flowing from the motor and/or vice versa, consequently improving the system reliability and efficiency.
Response to Arguments
7.	Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1 that Kim does not show any disclosure that the relay switch 120 of Kim is "configured to short the motor phase terminals in response to receiving none of the control signals from the electric control units" as recited in claim 1 (emphasis added). Nothing in Kim teaches or suggests that the relay switch 120 of Kim has a structure which can "configured to short the motor phase terminals in response to receiving none of the control signals from the electric control units”, the examiner respectfully disagrees.
First of all, it is important to recognize that the short circuit is clearly executed on hardware fashion by a well known relay.  Relay 120 is connected to between the motor 20 and the electric control units (i.e. 30 along with 110, 130, 140), the relay circuit is configured to short the motor phase terminals (U, V, W)  in response to determining whether the three-phase power is input to the three-phase motor, as broadly presented in response to the power input signal or command in this case. The gate driver of the relay switch for amplifying an initial level of a control signal generated by a microcontroller (MCU) to be a predetermined operational level if the signal is inputted. The MCU 30 may output a control signal on the basis of pieces of received information, as shown in Figures 1-3 and 5, for example S510-S530 and as disclosed on pars. 22, 33, 44, 53, 58-59, 67, 73-77 and claims 1-2). For example, The normal operational level refers to a voltage level of V.sub.IN+V.sub.phase which is an operational level capable of turning the relay switch 120 on, and the erroneous operational level refers to a voltage level of V.sub.IN which is an operational level not capable of turning the relay switch 120 on (par. 58), In summary, when an error occurs in the inverter circuit 110 and the erroneous three-phase power is converted, the amplification circuit 140 inputs a control signal of an erroneous operational level to the relay switch 120 due to the erroneous operational level which is generated by calculating the erroneous three-phase power and the input power V.sub.IN in the operation circuit 130, and thus the relay switch 120 is turned off such that the three-phase power U, V, and W are not applied (emphasis added) to the three-phase motor 20. The MCU 30 for operating the relay switch 120, to be the control signal of the operational level on the basis of the generated operational level. Thus, the system is clearly disconnected by shorting the phases on the basis of a determination of whether the input signal “command” is received or not. Hence, the examiner believes the claims as broadly presented are read on the prior arts on record on light of a person skilled in the art which will recognize the above protection steps and features. 
Finally, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-arts of record each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846